Case: 15-13865   Date Filed: 10/04/2016   Page: 1 of 5


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-13865
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 4:14-cr-00081-RH-CAS-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

BRIAN C. SANDERS,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                              (October 4, 2016)

Before TJOFLAT, MARCUS and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Brian Sanders appeals his conviction for knowingly possessing a firearm and

ammunition after having been convicted of a crime punishable by more than one

year in prison, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). On appeal,
              Case: 15-13865     Date Filed: 10/04/2016   Page: 2 of 5


Sanders argues that the district court abused its discretion by allowing the

government to introduce evidence that Sanders had threatened to shoot someone at

a hair salon in the hours before he was arrested for possessing a firearm at a nearby

car wash. After careful review, we affirm.

      We review the district court’s evidentiary rulings for abuse of discretion.

United States v. Fortenberry, 971 F.2d 717, 721 (11th Cir. 1992). A district court

abuses its discretion if it applies an incorrect legal standard, or makes a clearly

erroneous finding of fact. United States v. Barner, 441 F.3d 1310, 1315 (11th Cir.

2006). The “abuse of discretion standard of review recognizes that for the matter

in question there is a range of choice for the district court and so long as its

decision does not amount to a clear error of judgment we will not reverse.” United

States v. Khan, 794 F.3d 1288, 1312-13 (11th Cir. 2015) (quotation omitted).

      Pursuant to Rule 404 of the Federal Rules of Evidence, evidence of

uncharged criminal conduct is generally inadmissible. Fortenberry, 971 F.2d at

721. The rule does allow for the introduction of extrinsic evidence of prior bad

acts (including uncharged criminal conduct) if the evidence is offered for a purpose

other than proving criminal propensity, pursuant to Fed. R. Evid. 404(b). United

States v. Cohen, 888 F.2d 770, 776 (11th Cir. 1989). However, evidence of

uncharged criminal conduct is intrinsic rather than extrinsic evidence, and thus not

subject to the strictures of Rule 404(b), if the evidence is “linked in time and


                                         2
              Case: 15-13865     Date Filed: 10/04/2016   Page: 3 of 5


circumstances with the charged crime and concerns the context, motive or setup of

the crime; or forms an integral part of the crime; or is necessary to complete the

story of the crime.” United States v. US Infrastructure, Inc., 576 F.3d 1195, 1210

(11th Cir. 2009). This intrinsic evidence is still subject to analysis under Rule 403,

which requires that it be excluded if its probative value is substantially outweighed

by the danger of unfair prejudice. Fortenberry, 971 F.2d at 721; Fed. R. Evid. 403.

      In a criminal trial, “relevant evidence is inherently prejudicial; it is only

when unfair prejudice substantially outweighs probative value that [Rule 403]

permits exclusion.” United States v. Edouard, 485 F.3d 1324, 1346 (11th Cir.

2007) (quotation omitted) (emphasis in original). District courts possess broad

discretion to admit evidence

      if it has any tendency to prove or disprove a fact in issue. Conversely, . . .
      the court’s discretion to exclude evidence under Rule 403 is narrowly
      circumscribed. Rule 403 is an extraordinary remedy, which should be used
      only sparingly since it permits the trial court to exclude concededly
      probative evidence. The balance under the Rule, therefore, should be struck
      in favor of admissibility.

United States v. Smith, 459 F.3d 1276, 1295 (11th Cir. 2006) (quotation and

alterations omitted). Evidence of the uncharged criminal conduct may not be

necessary to prove the charged offense, but there is no requirement that the

government proffer only enough evidence to allow the jury to convict, and no

more. Fortenberry, 971 F.2d at 722. Evidence of uncharged criminal conduct is

admissible when it contributes to the understanding of the situation as a whole,
                                          3
                Case: 15-13865    Date Filed: 10/04/2016   Page: 4 of 5


gives context to the discovery of evidence against the defendant, and is needed to

put a cohesive sequence of the crime before the jury. See United States v. Wright,

392 F.3d 1269, 1276-77 (11th Cir. 2004).

        In this case, Sanders challenges the introduction of evidence from Officer

Samuel Holton, a Tallahassee police officer who had responded to a complaint of

someone being threatened at a hair salon. Officer Holton testified that he had

taken a description of the person accused of making the threats, and while he was

writing his report, he heard a call that someone had a firearm at a car wash near the

salon. Holton responded to this call and arrived at the car wash where he saw

Sanders reach down and either place something or take something from underneath

a car. After Sanders was arrested, Holton found a loaded pistol next to the rear

panel of the car where Sanders had bent down.

        On the record here, we cannot say that the district court abused its discretion

in admitting evidence of the hair salon incident. First, the evidence was intrinsic,

since the events at the salon were inextricably intertwined with the events at the car

wash, and the evidence was necessary to complete the story of the crime for the

jury.   See Fortenberry, 971 F.2d at 721.        The evidence also had significant

probative value. Officer Holton’s testimony regarding his investigation into the

threats Sanders made at the hair salon helped create a clear narrative for the jury as

to how and why the officer responded to the 911 call at the car wash. See Wright,


                                           4
               Case: 15-13865     Date Filed: 10/04/2016    Page: 5 of 5
392 F.3d at 1276-77. Holton’s testimony about the events at the hair salon may not

have been strictly necessary to the government’s case, but it helped the jury

understand the sequence of events that led to the discovery of the firearm, and to

Sanders’s arrest. See id. Moreover, Sanders was not arrested with the firearm in

his actual possession. Evidence that Sanders had threatened to shoot someone at a

nearby location, just a few hours prior to the gun being discovered near Sanders at

the car wash, made it more likely that the gun actually belonged to Sanders.

Further, any prejudice created by the introduction of the evidence of the hair salon

incident was not “unfair prejudice,” nor did it substantially outweigh its probative

value, because the prejudice was linked to the government’s ability to prove that

Sanders was guilty of the charged conduct.

      In short, the district court did not abuse its discretion by admitting evidence

of the hair salon. Nor, moreover, did it err by failing to give a limiting instruction.

“The failure to give a limiting instruction is error only when such an instruction is

requested.” Smith, 459 F.3d at 1297 (quotation omitted). Because Sanders never

asked for a limiting instruction, the district court did not err by not providing one.

      AFFIRMED.




                                           5